Exhibit 10.52
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

ASSEMBLY SYSTEM AGREEMENT
 
This Assembly System Agreement (the “Agreement”) is entered into on this 23 day
of May, 2006, by and among Corgentech Inc. (“Corgentech,” also referred to in
Exhibit A attached hereto as “customer” or “Purchaser”) and Mikron Corporation
Denver (“Mikron,” also referred to in Exhibit A attached hereto as “Mikron,”
“Mikron Corporation,” “Mikron Corporation Denver” or “Vendor”).
 
Recitals
 
Whereas, Corgentech and Mikron desire to enter into a legally binding contract
for Mikron to sell, and Corgentech to purchase in exchange for the consideration
set forth therein, the “Corgentech Assembly System” set forth on Quotation
D05.05.012 attached hereto as Exhibit A (the “Quotation”), on the terms and
conditions set forth in the Quotation.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Corgentech and Mikron hereby agree as follows:
 
1. Binding Effective Agreement. Mikron hereby agrees to sell, and Corgentech
agrees to purchase in exchange for the consideration set forth therein, the
Corgentech Assembly System set forth in the Quotation on the terms and
conditions set forth in the Quotation. Notwithstanding anything in the Quotation
that may be construed to contradict the following, including but not limited to
Section 12.9 therein, by signing below, Corgentech and Mikron agree this
Agreement shall be legally binding as of the date first set forth above.
 
2. Confidentiality. Notwithstanding anything in the Quotation that may be
construed to contradict the following, Corgentech and Mikron hereby agree that
the terms of the Confidential Disclosure Agreement among Corgentech, Mikron and
The Tech Group dated March 2, 2006 shall govern the exchange of confidential
information made pursuant to this Agreement.
 
3. IP and Materials Ownership. Any trial materials provided to Mikron by
Corgentech shall remain the property of Corgentech. Nothing in the Quotation,
including but not limited to Section 11.1.6 therein, shall be construed to
provide Mikron with any right to use outside the specific scope of the
Quotation, as modified by this Agreement, own, sell or reproduce any materials
of Corgentech or any Proprietary Information or intellectual property of
Corgentech provided under this Agreement or the Quotation.
 
4. Assignment. Mikron shall not assign its contractual rights or obligations
under this Agreement or the Quotation to any third party without the prior
written consent of Corgentech.
 
1.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------


 
5. Notices. All notices and other communications to Mikron from Corgentech shall
be delivered to Mikron at the address set forth below:
 
Attention: Tom Graves
Mikron Corporation Denver
562 Sable Boulevard
Aurora, Colorado 80011
Fax (303) 364-5224
 
All notices and other communications to Corgentech from Mikron shall be
delivered to Corgentech at the address set forth below:
 
Attention: Patrick Broderick
Corgentech Inc.
650 Gateway Boulevard
South San Francisco, CA 94080
Fax: 650-624-9600


6. Full Agreement; Modification; Waiver. This Agreement represents the full
understanding between the parties of the subject matter contained herein.
Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated, but only by an instrument in writing signed by each of Corgentech
and Mikron.
 
[Remainder of Page Intentionally Left Blank]
 
 
2.
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



In Witness Whereof, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officer as of the date first above written.
 
 
Corgentech Inc.
              /s/ John X. Regan      

--------------------------------------------------------------------------------

John X. Regan,    
Vice President, Manufacturing
     

 

       

Mikron Corporation Denver
 
 
   
   
    By:   /s/ Clark Neft  

--------------------------------------------------------------------------------

Clark Neft,  
President

 
[SIGNATURE PAGE TO THE CORGENTECH ASSEMBLY SYSTEM AGREEMENT]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
3 of 62

--------------------------------------------------------------------------------


 
Exhibit A
 
Quotation D05.05.012
Corgentech Assembly System
 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
4 of 62

--------------------------------------------------------------------------------


 
[logo.jpg]
 
January 27, 2006


The Tech Group
Attn: Mark McElfresh
14677 North 74th St.
Scottsdale, AZ 85260-2403



RE:    Quotation D04.05.012     Corgentech Assembly System

 
Dear Mr. McElfresh:


We offer the following assembly concept, based on our discussions and review of
your project requirements.


Mikron is an industry leader in high speed, precision assembly machines. Our
equipment, in use throughout the world, produces over 40,000,000 parts each day
for automotive, medical and consumer product manufacturers. We are committed to
solving your production problems through design, production and timely delivery
of reliable automation equipment at a competitive price.


Our proposed concept utilizes our GO5™ cam-driven, linear indexing assembly
system. These systems allow for a high degree of scalability and flexibility
allowing for a straightforward connection to downstream components.


We hope the enclosed proposal meets your requirements and gives you the
confidence to work as a partner with Mikron Corporation Denver. We thank you for
the interest you have shown in our products and look forward to hearing from
you.


Sincerely,





Tom Graves Jim Mueller Regional Sales Manager Application Engineer

       
    

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
5 of 62

--------------------------------------------------------------------------------


 

1.
Proposed solution

 
1.1
Task definition

 
Automatic assembly system for your Corgentech Assembly:
 
Please note that the machine is capable of producing more than 18,300,000 good
parts per year with one machine operator and 1 part’s tender. Net output is
calculated based on 3,600 parts per hour in 6,000 hours per year and
approximately 78% line efficiency.
 
G05™ Solution
Our solution is based on our G05™ assembly cells with the following advantages:
 

  o A parts transfer system with free pallets provides flexibility, speed and
accuracy;

 
o
Various pallet sizes to accommodate your products;

 
o
Tested reliable and highly standardized basic cell;

 
o
Easily accessible compact linear configuration;

 
o
G05™ cam or numeric controlled (NC) movement in the same cell;

 
o
Systematic operation control check after every operation;

 
o
User friendly operator interface;

 
o
Efficient use of working space;

 
o
Option for integrating slow operations in a fast throughput system;

 
o
Progressive investment option;

 
o
Option for connecting to other production systems.

 


 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
6 of 62

--------------------------------------------------------------------------------




2.
Key points 

 
2.1
Production 

 
Approximately 47 “good” parts per minute
Without considering stoppages due to production control
 
2.2
Price

 
System
Approx. $ [*]
Bagging System (cost plus 10% integration margin)
Approx. $ [*]
Level 3 FDA Validation Support
Approx. $ [*]

 
2.3
Shipping time

 
Approximately thirty four (34) weeks from receipt of signed purchase order,
completion of the Kickoff Meeting and receipt of agreed-to specifications,
drawings and component parts, and the resolution of all technical and commercial
issues.
 
2.4
Warranty

 
12 months or 3500 hours whichever comes first.
Parts and labor
 
2.5
Confidentiality

 
Customer confidentiality is an integral part of our corporate culture. Your
competitive edge is also ours. All files are anonymously managed to guarantee
optimum discretion.
 
2.6
Floor space requirements

 
Approximately: 49 x 21 feet. Our modular designed assembly systems can be
configured to meet your space requirements.
 
2.7
Training

 
Mikron Corporation provides comprehensive training for the operation and
maintenance of the mechanical, electrical, pneumatic and software systems.
 
2.8
Production assistance: improved productivity

 
Production assistance can be offered as an option.
 
2.9
Customer service

 
After office hours, on Saturdays and Sundays, and during public holidays, a
special phone number is reserved for our customers who need to reach us.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
7 of 62

--------------------------------------------------------------------------------


 
Machine remote connection by modem enables fast diagnosis of your control
system.
 
2.10
Project management

 
Our project teams maintain regular contact with you throughout the life of the
project.
 
The following diagram shows how a standard project develops. Very close
cooperation throughout the project provides optimum time and cost control.
 
[*]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
8 of 62

--------------------------------------------------------------------------------




3.
Rights to proposal 

 
As part of this proposal, Mikron Corporation Denver has divulged and delivered
to the Customer certain proprietary information which includes, but is not
limited to, technical requirements, specifications, print, data and other
information relating to the description and operation of the system which is the
subject of this proposal, its components, equipment, options and related
services, designs, processes, techniques, documentation, pricing, installation
and safety. The Customer acknowledges that certain information is secret and the
sole and exclusive property developed or owned by Mikron Corporation Denver. The
Customer further agrees that during the term of the consideration of this
proposal and at all times subsequent (subject to contract provisions which may
modify this agreement), Customer shall not disclose or deliver such proprietary
information to any person or entity, other than an employee of Customer, nor
shall Customer reverse engineer such information; it being acknowledged that it
is private, confidential and a trade secret under the sole ownership and
development of Mikron Corporation Denver. In the event of the breach of these
covenants by the Customer, Mikron Corporation Denver shall have all rights in
law or in equity to enforce this covenant including, without limitation, the
right to an award for damages and reasonable costs and attorneys’ fees incurred
by Mikron Corporation Denver in the enforcement of these covenants. The
providing of such information by Mikron Corporation Denver to the Customer shall
not be construed by either party to be a publication of such proprietary
information.
 

 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
9 of 62

--------------------------------------------------------------------------------


 

4.
Parts to be assembled

 
4.1
Description of parts to be assembled

 
No.
Description
Sample
Drawing No.
Rev.
Date
01
Corgentech Assembly
YES
Not Provided
   

 
4.2
Description and drawings of components (products) to be assembled

 
[*]
 
4.3
Definition of variants 

 
This proposal considers no variants.
 
4.4
Overall Assumptions

 
Certain points require clarification and may have an influence on the technical
and commercial aspects of the quotation. This proposal is based on the following
assumptions.
 
NOTE: If the assumptions stated within this proposal prove not to be true,
project schedule and/or costs to The Tech Group could change.
 
4.4.1   [*]
 
4.4.2   [*]
 
4.4.3   [*]
 
4.4.4   [*]
 
4.4.5   [*]
 
4.4.6   [*]
 
4.4.7   [*]
 
4.4.8   [*]
 
4.4.9   [*]
 
4.4.10      [*]
 
4.4.11      [*]
 

 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
10 of 62

--------------------------------------------------------------------------------


 

5.
Description of the assembly system 

 
The proposed concept is based on the use of free pallets to transport the parts
to be assembled. The parts are supported, during successive operations, on
specific fixtures known as “nests”, which form an integral part of the pallets.
 
The proposed G05™ concept is based on linear assembly cells with indexed
pallets. It may consist of one or more G05™ units, depending on the number of
operations.
 
Pallets entering the G05™ are mechanically indexed and placed in front of each
workstation. Pallets are transported from cell to cell then recycled with a belt
conveyor.
 
Pallet dimensions:
120 x 120 mm
Number of pallets:
125 pallets
Number of nests:
3 nests (2-Up)
Pallet coding system:
Balluff
 

Please refer to the “Description of standard basic machines” section in this
proposal for more information on standard assembly cells.
 
5.1
Sequence of operations and description

 
The sequence of operations described below is based on a review of the submitted
parts and your Request For Quote. This concept combines our extensive assembly
experience with the product knowledge that you provided. Any requested changes
to this proposal will be thoroughly reviewed by our engineers.
 
Cell 1: 2-Module G05™ 120
  
[*]


Cell 2: 2-Module G05™ 120


[*]


CELL 3: 1-Module G05™ 120


[*]


CELL 4: 1-Module G05™ 120


[*]


5.2
Machine speed

 
[*]
 
5.3
Effective output

 
[*]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
11 of 62

--------------------------------------------------------------------------------


 
5.4
Feeding systems

 
Specific feed systems are provided to feed each part assembled. The type of
feeding system depends on each part’s physical characteristics:
 
[*]
 
Important: If changes are made on the basis of non-conforming prototype parts,
Mikron Corporation Denver shall not be liable for changes or modifications
necessary to ensure feeding systems operate correctly.
 
5.5
Noise level

 
Maximum of 80dBA, measured three feet from the loudest source, four feet from
the floor in the Mikron Corporation Denver Facility.
 
5.6
Floor space required

 
See Section 2.6, herein.
 
5.7
Calibration

 
Neither calibration devices nor calibration programs are included as part of the
basic machine.
 
5.8
Machine capability index

 
If required, an optional statistical analysis of machine performance can be
conducted. The Customer shall submit the acceptance requirements to Mikron
Corporation Denver for assessment. Then, Mikron Corporation Denver and the
Customer shall determine the tolerances and Cm and CmK values.
 
The machine capability analysis shall be conducted by the Customer with the
measuring tools supplied by Mikron Corporation Denver (except for specific tools
to be specified after the order) and in Mikron Corporation Denver’s facility.
This study shall be carried out after preliminary acceptance and shall be part
of this acceptance.
 
Mikron Corporation Denver is not involved in the process capability analysis.
 


 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
12 of 62

--------------------------------------------------------------------------------




6.
Installation Conditions & Terms

 
6.1
Packing

 
The cost of packing is included in the price. The equipment is FOB Aurora,
Colorado.
 
6.2
Installation supervision and final acceptance

 
Installation supervision with 2 Mikron Corporation Denver personnel for
twenty-one (21) days and the final acceptance are included in the price.
 
6.3
Unspecified work outside Mikron Corporation Denver Facility

 
Certain work relating to the machine can be invoiced in accordance with the
following conditions:
 
6.3.1   Connection to services
 
The work and cost of electrical, compressed air and possible water connections
are not included in the price and shall be invoiced at the hourly rates shown
herein.
 
6.3.2   Production assistance
 
Production assistance is not included in the price and shall be invoiced at the
hourly rates shown herein.
 
6.3.3   Other work executed outside Mikron Corporation Denver’s Facility
 
Other work executed outside Mikron Corporation Denver’s facility shall be
invoiced at the hourly rates shown herein.
 
6.3.4   Labor rates
 
Mechanical Technicians: traveling and working time
Electronic and Software Engineers: traveling and working time     
$[*]/hour 
$[*]/hour

                        
Invoices are prepared in accordance with the time sheets and expense reports
prepared by Mikron Corporation Denver staff.
 
Please refer to the General Terms and Conditions Of Sale section of this
proposal for more information.
 
6.3.5        Remote maintenance
 
Setting up the system
Price per hour on line (Including telephone costs)             $[*]/hour
 
6.4
Validity of proposal

 
90 days.
After finalization of all technical and commercial issues
 
Please refer to the Terms and Conditions Of Sale section of this proposal.


 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
13 of 62

--------------------------------------------------------------------------------


 
6.5
Payment terms

 
Initial payment is due upon receipt of invoice. All other payments are due net
10 days from receipt of invoice.
 
[*]% of Total Contract Price with Purchase Order
[*]% of Total Contract Price at Preliminary Design Review
[*]% of Total Contract Price at Final Design Review
[*]% of Total Contract Price at Acceptance Test at Mikron
[*]% of Total Contract Price at Acceptance Test at The Tech Group
 
Subject to Credit Department approval, terms are net 10 days from receipt of
invoice. Accounts past due are assessed a service charge of 1.5% per month. If
accounts or service charges thereon are not paid when due, or suit is brought,
additional reasonable costs of collecting, including attorneys’ fees, will be
charged.
 
6.6
Acceptance terms

 
Pre-acceptance shall take place in our facility in the presence of one or more
representatives of your company. Costs of customer’s travel and accommodations
are not included in the bid price.
 
Final acceptance shall take place in your facility after installation and
startup.
 
The terms of pre-acceptance and final acceptance shall be specified and mutually
agreed upon before the contract is concluded. Six (6) hours of production time
is provided in our proposal.
 
Utilities must be ready and stable prior to the start of the final acceptance
run. Components to specification and in required quantities must be available
prior to the start of pre and final acceptance runs.
 
Acceptance takes place in the presence of both parties and is considered
successful if the machine assembles the number of good parts shown herein.
 
A certificate of acceptance shall be drawn up for each acceptance. These
certificates shall be signed by both parties.
 
Note: The customer shall not, without the prior written approval of Mikron
Corporation Denver, use the equipment for production purposes before the final
acceptance has taken place and the final acceptance report has been signed by
the customer.
 
 

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
14 of 62

--------------------------------------------------------------------------------




7.
Risk Management

 
7.1
Efficiency

 
[*]
 
7.2
Machine downtime

 
Machine downtime is directly linked to execution of the assembly machine cycle
and is the responsibility of Mikron Corporation Denver. This downtime is
classified in three categories:
 
Feed systems blockage: Most of these stoppages are generated by feed systems
that have relatively low inherent efficiency because of the feeder design and
part characteristics.
 
Gray area - non conforming parts, assembled and then detected as non-conforming:
It is not always possible to determine whether the part was already
non-conforming during feed system filling or if the part had been damaged by the
machine and thus detected as non-conforming. This gray area is accepted as
Mikron Corporation Denver’s responsibility.
 
Reject parts caused by the system: This concerns parts damaged by the assembly
system.
 
7.2.1        Unplanned production stoppage
 
These stoppages are random interruptions due to the two factors shown below and
are the Customer’s responsibility.
 
Non conforming parts: These are parts damaged during manufacture or shipment,
for example, bent parts, molding defects, parts not de-burred, etc.
 
Staff, operators: These are short unplanned absences, interruptions due to
insufficient staff or operator ability.
 
7.2.2        Planned production stoppage
 
These stoppages are interruptions with a fixed frequency as described below and
are the responsibility of the Customer.
 
Pauses: Meals and intermediate break periods.
 
Shift Changeover: Often synchronized with break periods.
 
Clean room procedures: Mainly cleaning equipment and safety procedures during
batch changeover.
 
Re-certification: Recalibration or re-certification procedures according to a
fixed schedule, determined by the Customer, can significantly affect output.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
15 of 62

--------------------------------------------------------------------------------


 
Series or batch changeover: This procedure can result in a 1 to 20% variation in
output, depending on the frequency of changeover and the method of changeover.
 
Periodic preventive maintenance: Preventive maintenance work executed in
accordance with predetermined schedules.
 
7.2.3        Definition of effective output - machine efficiency
 
Good parts are counted after a batch of parts has been produced in a given
amount of time.
 
Bad or incomplete parts attributable to the Customer are added and the result
becomes the corrected number of good parts.
 
Production stoppage times attributable to the Customer are deducted from the
production time and the result becomes the corrected production time.
 
The actual system output will be defined by dividing the corrected number of
good parts by the corrected production time. The result shall, as a minimum, be
equivalent to the actual output shown herein.
 
Nbc = Corrected number of good parts
Nb = Number of good parts
Nic = Number of incomplete parts attributable to the Customer
 
[actualoutput.jpg]
 
Tbc = corrected production time
Tb = total production time
Tic = stoppage time attributable to the Customer
Tc = cycle time
The efficiency of the Mikron system is calculated as follows:
 
[actualoutput2.jpg]
 
7.2.4        Quality and cleanliness of parts
 
Actual output will depend on the quality of the components to be assembled. They
shall be clean, de-burred, degreased, undamaged, non magnetic and manufactured
within the tolerances shown on the drawings.
 
Components submitted in bulk shall not contain foreign debris.
 
The output shown is based on present information. It will only be possible to
confirm the actual output after testing samples.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
16 of 62

--------------------------------------------------------------------------------


 
7.3
Information on production costs

 
The following data is based on the mean values. It may vary, depending on the
equipment provided with the standard cells.
 
7.3.1        Energy costs
 
Cell energy consumption:
The values given in the following table are indicative only. Actual values
depend on specific units and equipment integrated on the units.
 
Cell
Electric energy (3x480V ±10%)
Compressed air (80 psi)
Connection value (electrical protection)
G05™ 120
Approx. 4 kVA
Approx. 131 cu. ft./hr
25 A

 
7.3.2       Maintenance costs
 
The Mikron machine design minimizes mechanical stresses, reducing parts wear and
downtime due to maintenance.
 
Machine maintenance costs depend on how well the Customer adheres to the
recommended preventive maintenance schedule. The frequency of maintenance work
will depend on actual production rates.
 
Periodic maintenance tables, listed in the technical documents, provide
information on the type, frequency and duration of preventive maintenance work.
 
7.3.3        Spare parts costs
 
Average spare parts costs are divided into 2 different categories:

 
•
Parts recommended for making up the basic stock when the machine is purchased.
This stock is made up jointly with our services, according to your needs.

 
•
Parts used for routine machine operation (per year).

 
[*]
 
7.4
Customer responsibilities

 
7.4.1       Machine operation
 
Operating and maintaining the machine requires certain skills on the part of the
customer’s staff to which these tasks will be entrusted. Operating the machine
correctly depends partially on the operator’s capabilities.
 
The proposed machines are designed for ease of operation.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
17 of 62

--------------------------------------------------------------------------------


Operation of the machine should not require any special operator skill levels
other than understanding the relationships between machine functions and
commands (Human Machine Interface).
 
Maintenance should be provided by technically trained staff that understand
basic mechanical, information technology and electrical concepts.
 
The additional information required for production, upkeep and maintenance of
the machine is provided during training (refer to the “Customer Service” section
of this proposal for more information on training details).
 
7.4.2 Information to be provided to Mikron Corporation Denver
 
At the time the order is placed, Mikron Corporation Denver requires the
following information and documents:
 

 
•
Final drawings of all parts to be assembled, including variants, and the CAD
files, in DWG or DXF format

 
•
Component matrices per variant

 
•
Final specifications for the assembly process

 
7.4.3 Equipment supplied by the Customer
 
When required, special equipment supplied by the Customer may be integrated into
the machine. The following responsibilities then are incumbent on the Customer:
 

 
•
Delivery of the equipment to Mikron Corporation Denver on the agreed schedule;

 
•
Provide separate assessment and acceptance of the supplied equipment;

 
•
Ensure the equipment output does not affect the overall system output;

 
•
Manage and assume responsibility of the interface between the supplied equipment
and the Mikron machine;

 
•
Provide startup and set process parameters according to product requirements.

 
Delivery and shipment of this equipment to Mikron Corporation Denver is the
responsibility of the Customer.
 
7.5
Project schedule

 
The project schedule must be followed to ensure on time delivery. The final
project schedule is fixed at the point the purchase order is signed.
 

8.
Changes and deviations from Mikron Corporation Denver standards



8.1
Changes during the project

 
Changes requested by the customer during the project shall be examined for their
feasibility. Mikron Corporation Denver shall be notified in writing of any
change involving parts to be assembled, accompanied by an amended drawing
clearly showing the extent of the changes made.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
18 of 62

--------------------------------------------------------------------------------


Mikron Corporation Denver engineers will evaluate the impact on the machine. As
a result, Mikron Corporation Denver reserves the right to change its price and
schedule.
 
8.2
Deviation from Mikron Corporation Denver standards

 
This proposal was prepared on the basis of our standard machines. Any departure
from these standards requires an investigation to determine the feasibility and
cost.
 

9.
Parts for testing and preliminary acceptance 



Parts for testing feed systems, machine setting and preliminary acceptance will
be delivered and reshipped, without cost to Mikron Corporation Denver, in
accordance with the schedule below.


Each delivery shall be accompanied by a packing list and parts quality protocol.
 
Non-compliance with delivery times or part quality could have an effect on the
shipping date and machine costs.
 
Delivery schedule of parts for testing
 
Project Schedule [wks]
 
Parts* time [wks]
 
Project stages
 
Quantities of parts (for each part type)
 
 34
 
2
 
Customer order
 
2 - 3 parts
 
 34
 
6
 
Construction start
 
3000 parts
 
 34
 
17
 
Acceptance of systems
 
For 1 hour of production or a minimum of one times feed system capacity
 
 34
 
 22
 
Machine start up
 
G05™: For 50 hours of production, or according to Mikron Corporation Denver
specifications
 
 34
 
27
 
Internal acceptance
 
For 6 hours of production or according to Mikron Corporation Denver
specifications
 
 34
30
Preliminary acceptance of machine
For 12 hours of production or according to Mikron Corporation Denver
specifications
*Parts delivery times, in numbers of weeks after the order

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
19 of 62

--------------------------------------------------------------------------------


A final schedule for receipt of parts will be prepared and submitted in a timely
manner after the order.
 
The minimum quality of delivered parts (capability index) shall be the same or
superior as is required for assembled parts, for projects with statistical
analysis protocols.
 


 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
20 of 62

--------------------------------------------------------------------------------




10.
Warranty 

 
Our warranty is in accordance with our Terms and Conditions of Sale and forms an
integral part of this proposal.
 
Should you need any further information, please do not hesitate to contact us.
 
We recommend a meeting to discuss your project thoroughly at your facility in
the near future. We will present this proposal formally to you and your people
to fully describe how each step of this process is designed to meet and exceed
your requirements.
 


 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
21 of 62

--------------------------------------------------------------------------------




11.
Terms and Conditions of Sale 



11.1
General Terms and Conditions of Sale

 
11.1.1
The following terms and conditions of supply and payment shall be deemed to have
been accepted by the customer when he places the order. General conditions of
business of the customer and departures from the present conditions shall be
valid only if they are expressly acknowledged in writing by Mikron Corporation.

 
11.1.2
Save where otherwise agreed, the “Conditions for the machinery acceptance
procedure” of Mikron Corporation and the “Installation Conditions” applicable to
assembly work, including Mikron Corporation’s current assembly charge rates,
shall be deemed to have been agreed.

 
11.1.3
All agreements and declarations of the contracting parties having legal effect
shall be valid only if they are made in writing.

 
11.1.4
The customer shall not transfer his contractual rights to third parties without
the express consent of Mikron Corporation.

 
11.1.5
Delivery periods recited herein shall commence upon finalization of all
technical and commercial details (as hereinafter explained) or the receipt of
the required down payment, whichever occurs later. “Finalization of all
technical and commercial details” shall include Vendor’s receipt of complete
specifications, samples and trial materials from Purchaser. Delivery periods are
dependent upon the availability of raw materials and components from Vendor’s
suppliers as prevailing on the date of quotation, and Vendor therefore reserves
the right to modify the delivery periods due to changes in such conditions.
Shipment will be made in the name of the Purchaser and will be at the risk of
the Purchaser from the time that the merchandise leaves the Vendor’s
manufacturing facility. Purchaser shall promptly inspect all shipments and shall
notify Vendor of all defects, shortages or deficiencies within forty-eight (48)
hours of Purchaser’s receipt of the shipment. Vendor shall not be liable for any
losses or damages to any merchandise damaged in transit from and after the time
such merchandise has left Vendor’s manufacturing facility. Purchaser agrees to
look solely to the carrier and Insurer with respect to any and all losses or
damages to shipments, and agrees not to make any claim against the Vendor for
same.

 
11.1.6
Purchaser shall supply to Vendor at Purchaser’s expense such quantities of trial
materials as are specified in this quotation or are reasonably required by
Vendor together with such written specifications as may be necessary to finalize
all technical and commercial details. Such trial materials shall be delivered at
Purchaser’s expense including shipping costs, to the Vendor’s manufacturing
facility in the United States, as specified in this quotation, on or before the
date(s) specified in this quotation or otherwise reasonably required by Vendor.
Unless otherwise specified in this quotation, such trial materials shall become
the property of Vendor and shall not be returned to Purchaser.

 
11.1.7
Prices set forth in this quotation for parts, tools and machines built at
Vendor’s facilities in the United States of America are fixed in United States
Dollars and shall not be adjusted. The purchase price shall be paid in
compliance with the agreed payment terms. The payment dates shall be respected,
even if minor parts of the deliveries and performance are lacking, or if
subsequent work has proved necessary but does not prevent the delivered goods
from being used. All payments for delivered merchandise which are not received
within thirty (30) days after their respective due dates shall bear interest
from their respective due dates until paid in full, at the rate of one and
one-half percent (1.5%) per month, or the maximum interest rate permitted by
applicable law, whichever shall be less.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
22 of 62

--------------------------------------------------------------------------------


11.2
Verification, Preliminary and Final Acceptance and Clearance of the Delivered
Goods for Production Purposes

 
11.2.1
Save where otherwise agreed, preliminary acceptance shall take place on the
premises of Mikron Corporation Denver, by agreement with the customer, within
ten (10) days of notification of readiness for dispatch being given by Mikron
Corporation Denver. Final acceptance shall take place on the customer’s
premises. Preliminary and final acceptance shall be effected in accordance with
“conditions for the machinery acceptance procedure” and shall end with the
compilation of a preliminary or final acceptance report.

 
11.2.2
The customer shall not withhold acceptance and signing of the preliminary or
final acceptance report by reason of minor defects, in particular those which do
not significantly impair the functional quality of the delivered goods and
services. Mikron Corporation Denver shall make such shortcomings good within a
reasonable period. Defects which could not be recognized at the time of
preliminary or final acceptance shall be notified by the customer to Mikron
Corporation Denver in writing as soon as they are detected, failing which the
items concerned shall be deemed to have been accepted. Mikron Corporation Denver
shall not be liable for defects that are notified after expiration of the
warranty period.

 
11.2.3
If final acceptance does not take place at the latest within three (3) months of
delivery of the machinery for reasons which are not attributable to Mikron
Corporation Denver, said machinery shall be deemed to have been definitively
accepted by the customer.

 
11.2.4
Should defects occur, the customer shall in all cases allow Mikron Corporation
Denver to verify the goods supplied and the repairs made thereto pursuant to
Section 11.3 of these conditions.

 
11.2.5
The customer undertakes not to use the machinery for production purposes without
the written approval of Mikron Corporation Denver before the final acceptance
report has been signed or before definitive final acceptance has taken place.

 
11.3
Warranty and Liability for Defects

 
11.3.1
Notwithstanding the provisions herein, the warranty period shall be twelve (12)
months or 3,500 operating hours. It shall begin to run on the date of final
acceptance, or at the latest, three (3) months after delivery by Mikron
Corporation Denver. For deliveries of goods and services which are not brought
into service on the operating site by Mikron Corporation Denver, or by
technicians specifically authorized by Mikron Corporation Denver, or which have
been used for productive purposes before definitive final acceptance without the
consent of Mikron Corporation Denver, the latter shall give no warranty. The
warranty period on repaired or replaced components begins to run for a further
period of six (6) months from the date of replacement, completion of repairs and
acceptance or at the latest until the end of the warranty period for deliveries
and services.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
23 of 62

--------------------------------------------------------------------------------


11.3.2
The warranty shall expire immediately if the customer or third parties operate
the delivered goods inexpertly, undertake inexpert modifications or repairs,
fail to use original Mikron Corporation Denver replacement parts during the
warranty period or do not give Mikron Corporation Denver an opportunity to
remedy the defect itself. In addition, the customer shall make sure that the
damage is not allowed to become more extensive.

 
11.3.3
Mikron Corporation Denver undertakes, at the written request of the customer, to
repair or replace as quickly as possible, at its own discretion, and in its own
works, all parts of the Mikron Corporation Denver deliveries which demonstrably
become defective or unusable due to poor material or inadequate workmanship
before the expiration of the warranty period. Replaced components shall become
the property of Mikron Corporation Denver.

 
11.3.4
Special suitability for an intended use or the assurance of a particular
performance capability exists only where such an assurance has been given
contractually in express and direct terms. Such an assurance presupposes use of
the delivered goods and services for their intended purpose and in compliance
with all the contractually agreed functional parameters. On the completion of
final acceptance of the delivered goods and services, evidence of suitability
for the intended purpose, or assurance of a particular performance capability of
the goods and services, shall be deemed to have been definitively provided or
given. If the assured properties are not satisfied, or only satisfied in part,
on final acceptance of the goods and services, the customer shall solely be
entitled to repairs by Mikron Corporation Denver within a reasonable period. For
this purpose, the customer shall grant Mikron Corporation Denver the necessary
time and opportunity. Should this repair prove impossible in full or in part,
the customer shall only be entitled to a suitable price reduction.

 
11.3.5
The warranty and liability do not extend to damage which has demonstrably been
caused by poor materials, defective design or inadequate workmanship, e.g. as a
result of natural wear and tear, defective maintenance, failure to comply with
operating or safety instructions, excessive strain, unsuitable working
materials, chemical or electrolytic influences, building or assembly work which
was not performed by Mikron Corporation Denver or its subcontractors and for any
other reasons not attributable to Mikron Corporation Denver itself.

 
11.3.6
In the case of goods and services provided by sub-contractors who were
prescribed by the customer, Mikron Corporation Denver shall only give a warranty
within the framework of the warranty obligations of such subcontractors.

 
11.3.7
In respect of material defects, poor design or workmanship and failure to comply
with assured characteristics, the customer shall have no rights in claims apart
from those expressly stated herein and in no case amounting to more than the
value of the defective parts of the delivery.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
24 of 62

--------------------------------------------------------------------------------


11.3.8
Liability for consequential damages resulting from defects and damages to
property of all kinds, e.g., loss of production, loss of use, loss of orders,
loss of profit, failure to perform or effective breach of contract, or claims
for compensation made by way of redress - together with all other direct and
indirect damage -is hereby expressly excluded. This exclusion of liability shall
not apply to willful intent or gross negligence on the part of Mikron
Corporation Denver, but it shall apply to willful intent or gross negligence on
the part of servants.

 
11.3.9
Mikron Corporation Denver shall only be liable for claims by the customer in
cases of willful intent or gross negligence.

 
11.4
Title

 
11.4.1
Title to all machines shall vest in Purchaser upon (a) completion of
installation at Purchaser facility and (b) the payment in full of the purchase
price. Title to all parts, tools and other items shall vest in Purchaser upon
delivery and payment therefore.

 
 
11.4.2
Grant of Security Interest

 
1. Customer and Mikron agree that title to the Equipment provided herein does
not pass until Customer has paid for the Equipment in full. Notwithstanding the
foregoing, and not in limitation of the foregoing, Customer hereby grants to
Mikron a security interest in and to the Equipment, and any and all additions,
accessions and substitutions thereto or therefore (hereinafter called the
“Collateral”) to secure Customer’s payment for the Equipment, and any and all
other existing or future obligations of Customer to Mikron (the “Obligations”).
Customer agrees to execute such documentation as may be required by Mikron to
further evidence and perfect such security interest, including without
limitation financing statements.


2. Except for the security interest granted herein, Customer is, or to the
extent that this Agreement states that the Collateral is to be acquired after
the date hereof, will be, the owner of the Collateral free from any adverse
lien, security interest or encumbrances, and that Customer will defend the
Collateral against all claims and demands of all persons at anytime claiming the
same or any interest therein. The Collateral will be kept at Customer’s address
stated in this Agreement.


3. Until default Customer may have possession of the Collateral and use it in
any lawful matter, and upon default Mikron shall have the immediate right to the
possession of the Collateral. Upon such default and at any time thereafter, or
if it deems itself insecure, Mikron may declare all Obligations secured hereby
immediately due and payable and shall have the remedies of a secured party under
Article 9 of the Colorado Uniform Commercial Code. Mikron may require Customer
to assemble the Collateral and deliver or make it available to Mikron at a place
to be designated by Mikron which is reasonably convenient to both parties.
Expenses of retaking, holding, preparing for sale, selling or the like shall
include Mikron’s reasonable attorney’s fees and legal expenses.


11.4.3 Intellectual Property
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
25 of 62

--------------------------------------------------------------------------------


The Equipment provided herein contains and requires intellectual property
(including the intellectual property of third parties) in order to operate, such
as software, formulas, processes and know how (the “Intellectual Property”). By
selling Customer the Equipment, Mikron is not transferring legal or equitable
title to the Intellectual Property. However, Mikron hereby grants to Customer a
non-exclusive, perpetual worldwide, royalty-free license to use the Intellectual
Property so long as and only in connection with Customer’s use of the Equipment
and only if Customer is not in default in its Obligations to Mikron (the “Mikron
License”). The Mikron License is strictly limited to use with the Equipment and
may not be utilized independently of the Equipment. The Mikron License may not
be transferred, assigned or pledged without the written consent of Mikron. Any
transfers in violation of the foregoing shall be voided and without effect.
 
11.5
Protected Rights

 
11.5.1
In the case of standard Mikron Corporation chassis and components forming part
of Mikron Corporation’s scope of supply, Mikron Corporation shall be responsible
for assuring that the acquisition or use of the delivered object, or parts
thereof, does not infringe the patent rights of third parties in the customer’s
own country. Mikron Corporation Denver shall be entitled to contest or otherwise
settle purported claims of third parties in or out of court in any appropriate
manner. The customer shall grant due authority to Mikron Corporation Denver for
that purpose. In the case of equipment components specific to the customer and
for the deliveries and services as a whole, Mikron Corporation Denver declines
all liability, as it is impossible for Mikron Corporation Denver to make sure
that the patent rights of third parties are not affected or infringed.

 
11.5.2
The customer gives a full guarantee that the manufacturer of objects according
to his specifications does not infringe the protected property rights of third
parties; he undertakes to release Mikron Corporation Denver from any resulting
claims on grounds of infringement and claims for compensation.

 
11.5.3
Each contracting party reserves all rights in calculations, drawings and
technical documents made available by him to the other party. The receiving
contracting party acknowledges these rights and will treat the relevant
documents as his own business secrets and refrain from using them otherwise than
for their intended purpose for which they were made available.

 
The customer shall be entitled to use the software, drawings, know-how and
documentation himself to the stipulated extent, but shall not make them
available to third parties or make copies. Any extension or modification of the
software or its use otherwise than for the intended purpose by the customer
shall require the prior written consent of Mikron Corporation Denver.
 
11.6
Environmental and operational safety

 
11.6.1
The customer undertakes to comply with the operating instructions and safety
rules handed over with the delivered goods, and to instruct his own personnel
accordingly, so as to permanently guarantee the safe and environmentally
compatible operation of the delivered goods.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
26 of 62

--------------------------------------------------------------------------------


11.6.2
Existing safety instructions and danger notices on the machinery must not be
removed. Instructions that are poorly secured or have been damaged must be
repaired or replaced immediately. Mikron Corporation Denver undertakes to
replace unusable safety instructions for the customer at any time and to make
the requisite number of copies available. Improvements to the safety
instructions shall be accepted and respected by the customer at all times at the
request of Mikron Corporation Denver.

 
11.6.3
Technical modifications to machinery, in particular if they are liable to
endanger safety of operating personnel or of the environment, shall only be made
with the written consent of Mikron Corporation. If that consent is withheld,
they shall be removed immediately.

 
11.6.4
The customer shall inform Mikron Corporation Denver without delay if an accident
involving the delivered goods has occurred, or if it transpires that operation
of the delivered goods presents a risk.

 
If the customer fails to comply with any of these requirements for the
preservation of environmental and operational safety, he shall release Mikron
Corporation Denver from all the resulting obligations to provide compensation to
third parties.
 
11.7
Prior Agreements

 
Purchaser expressly acknowledges that these terms and conditions shall supersede
all prior agreements, discussions or correspondence between Purchaser and Vendor
(including the respective employees, agents or representatives of either),
written or oral, and that Purchaser is not relying upon any oral or written
representation of Vendor other than those expressly contained herein.
 
11.8
Force Majeure

 
In the event of any Act of God, war, fire, explosion, accident, flood or riot,
sabotage, lack of adequate fuel, power, raw materials, labor, containers or
transportation facilities, or compliance with governmental requests, laws,
regulations, orders or actions of unforeseen technical difficulties, breakage or
failure of machinery or apparatus; or national defense requirements, or any
other event, whether or not of the class or kind enumerated herein, beyond the
reasonable control of Vendor, or labor trouble, strike, lockout or injunction
(provided that Vendor shall not be required to settle a labor dispute against
its own business judgment), which makes impossible or impractical the
manufacture or transportation of subject goods or acquisition of a material upon
which the manufacture of the subject goods is dependent, i.e., any “Force
Majeure,” Vendor at its option may either terminate the contract or extend the
delivery period, without liability to Purchaser, except that in the event of
cancellation, Vendor shall return any portion of the purchase price which
remains unexpended as of the date of Vendor’s election to terminate.
 
11.9
Applicable Law

 
The parties agree that any contract between the parties which may arise from
this quotation shall be deemed entered into at Aurora, Colorado, USA, and shall
be interpreted and construed in accordance with the laws of Colorado. Both
parties hereby consent to the jurisdiction of the courts of the State of
Colorado and more specifically the judicial district within which Vendor
maintains an office or manufacturing facility, but their consent shall not limit
jurisdiction with regard to this matter to that district within the State.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
27 of 62

--------------------------------------------------------------------------------


11.10
Taxes

 
Purchaser shall be responsible for all taxes (other than income taxes) due and
payable in connection with the delivery of, and transfer of title to, the
merchandise that is the subject of this agreement.
 
11.11
Modification 

 
This agreement shall not be changed or modified except by written instrument
signed by both parties.
 
11.12
Rights or Remedies 

 
Any forbearance by Vendor in the exercise of Vendor’s rights or remedies in
response to any breach by Purchaser shall not be construed to be a waiver of,
nor shall it preclude, the exercise of any right or remedy.
 
11.13
Cancellation 

 
Except as expressly stated to the contrary herein, the Purchaser may not cancel
this agreement.
 


 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
28 of 62

--------------------------------------------------------------------------------




12.
Mikron Assistance Beyond Installation 

 
12.1
Assistance rates 

 
Based on your request, we can provide support personnel at your facility for the
purpose of start-up, demonstration, overhaul and repairs.
 
Our conditions for this work are:
 
Travel time
$[*]/hr.
Standard working time
$[*]/hr.
Overtime
50% extra
Travel expenses
(See paragraph 12.6 below)
Charges for lodging and meals
To be determined
Compensation for extras
 
To be determined
 

The above charges are valid for normal conditions. Should any unforeseen extra
charges be incurred or, if the support personnel are able to prove that they are
unable to meet expenditure with the allowances granted, a proportionate
adjustment shall be effected subsequently.
 
Cost increase adjustment reserved.
 
12.2
Travel time 

 
Travel time includes all project-related travel, including travel to and from
the project site and daily travel.
 
12.3
Working time 

 
12.3.1
The standard workweek is 40 hours. If standard working hours are decreased for
reasons beyond our control, then standard working hours must be paid in
accordance with the terms of our agreement.

 
12.3.1
Hours worked over and above the normal work shift will apply as overtime.

      
12.4
Waiting time

 
If, for reasons beyond our control, the support personnel are prevented from
working or from leaving when the work is completed, the time lost shall count as
waiting time and be charged as standard working time. The same applies to hours
lost on account of local public holidays.
 
12.5
Holidays 

 
Holidays and the corresponding wage and traveling rates shall be subject to a
separate agreement.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
29 of 62

--------------------------------------------------------------------------------


12.6
Traveling expenses 

 
 
Traveling expenses shall include return fare and transportation cost at the
place of installation, as well as insurance, freight and duty for baggage and
tools, the cost for procuring the identity papers, vaccination and other
measures required in the country of installation.

 
12.7
Incidental expenses 

 
Incidental expenses shall include charges for meals, tips, laundry and
miscellaneous expenses.
 
12.7.1   
Illness and accidents

 
12.7.1.1   
Our support personnel are insured against illness and accidents.

  
12.7.1.2  
In case of illness or accident (also non-factory accidents) Mikron Corporation
Denver will be responsible for wages as well as for expenses in connection with
medical treatment.

   
12.7.1.3  
Customers are expected to undertake the requisite precautionary measures against
accidents in their facility.

   
12.8
Taxes 

 
Any taxation which may arise in connection with the dispatch of our support
personnel will be chargeable to the customer.
 
12.9
Formation of contract 

 
The contract shall be deemed to have been concluded when the customer accepts
the completed order.
 
12.10
Regulations in force at destination 

 
The customer must inform Mikron Corporation Denver of any regulations and all
laws, governmental or others, in force, which affect the execution of the
installation, operation of the machinery/equipment as well as to the well-being
of Mikron Corporation Denver personnel.
 
12.11
Preliminary work 

 
Mikron Corporation Denver supplies dimensional drawings as part of the project.
The customer must prepare the workspace with all necessary utility connections
prior to the arrival of support personnel. This should include parts, equipment,
and any necessary materials. The customer shall make arrangements in good time
and at his own expense for the issue of any residence or work permits which may
be required for our personnel and shall also pay any fees or premiums for
additional insurance coverage required by regulations in force.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
30 of 62

--------------------------------------------------------------------------------


12.12
Tools, auxiliary equipment and materials 

 
Mikron Corporation Denver shall provide our support personnel with the hand
tools necessary for the job. They should be maintained in a secured location.
Insurance against theft, fire and water damage is left to the customer. On
completion of the job, the tools and other items that we have supplied must be
returned to Mikron Corporation Denver.
 
Upon request, the customer shall supply any additional labor, material, and
tools necessary.
 
The customer assumes full responsibility for accidents, their consequences and
any material damage that can be traced to the auxiliary equipment. If any
special factory Installation Conditions Quotation D04.05.012 47 of 90
considerations have to be taken into account, then the customer shall expressly
bring those to the attention of our support personnel.
 
12.13
Duration of support 

 

12.13.1  
 A target date for completion of work shall only be binding when accepted in
writing by Mikron Corporation Denver. Work begins when Mikron Corporation Denver
receives instructions from the customer to send our support personnel to their
facility.

 

12.13.2  
The completion date shall be extended if 1) the customer fails to supply
instructions required for the work, 2) the customer makes changes which delay
the work, 3) any other conditions beyond our control make it impossible to meet
the original date, or 4) the purchaser is behind schedule with the work required
to fulfill contractual obligations or fails to provide the required skilled
labor.

 
12.13.3    The imposition of a penalty for delay in the completion of work
requires written agreement.
 
12.13.4    The purchaser is not entitled to claim indemnity or cancel the
contract if the work is delayed.
 
12.14
Testing and acceptance of machinery/equipment

 

12.14.1
The machinery/equipment is ready for acceptance when it is placed into
production. Acceptance can occur even if nonessential parts are missing or
readjustments are necessary or if the machinery/equipment cannot be taken into
service for reasons beyond our control.

 

12.14.2
As soon as the purchaser is notified that the machinery/equipment is ready for
acceptance, it shall be inspected in the presence of the person in charge of the
work. Any deficiencies must be reported immediately to Mikron Corporation in
writing. If the customer fails to comply, the machinery/equipment shall be
deemed accepted.

 

12.14.3  
If the tests prove that the machinery/equipment does not fulfill the terms of
the contract, the customer shall give Mikron Corporation Denver an immediate
opportunity to correct any deficiencies.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
31 of 62

--------------------------------------------------------------------------------


12.14.4 The purchaser shall not be entitled to claim indemnity or cancel the
contract on account of unsatisfactory work.
 
12.15
Work not covered by the contract 

 
The customer shall not request support personnel to perform any work that is not
covered by the contract without express agreement from Mikron Corporation.
 
12.16
Guarantee 

 
12.16.1    Mikron Corporation Denver guarantees any material we supply and
install.
 
12.16.2    The customer shall not be entitled to claim indemnity or cancel the
contract on account of poor workmanship.
 
12.17
Liability 

 
Mikron Corporation Denver shall carry out the work in accordance with the terms
of the contract and shall fulfill our guarantee.
 
12.18
Validity

 

12.18.1  
These general conditions apply to all work and services carried out by us or on
our behalf in regards to support, commissioning or repair of
machinery/equipment. The conditions shall be binding if applicable at the
conclusion of the contract unless Mikron Corporation Denver agrees in writing to
other conditions.

 

12.18.2
Any responsibility accepted by the support personnel on behalf of the customer
or a third party shall only be binding if they are covered by the scope of the
contract or are acknowledged by Mikron Corporation Denver in writing.

 
12.19
Additional conditions 

 

12.19.1
If the customer requests support at a fixed price, those terms must be agreed to
in writing. The Terms and Conditions of Sale shall also apply in such cases,
unless other conditions are agreed to.

 

12.19.2  
The fixed price shall only cover work and services specified in the contract. It
is based on the following provisions: 1) all preliminary work to be carried out
by the customer shall be completed in a timely manner, 2) the support work can
proceed without hindrance due to matters beyond our control.

 

12.19.3  
If a fixed price is agreed upon for the support work, then this shall be based
on the standard working time specified herein. If our support personnel have to
observe shorter working hours, then the resultant longer working period costs,
including daily expenses, will be charged to the customer. The customer shall be
responsible if support personnel are prevented from executing their work
thorough causes for which Mikron Corporation Denver is not responsible.

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
32 of 62

--------------------------------------------------------------------------------



 
12.20
Terms of payment 

 

12.20.1
Payments to the agreed terms shall be sent to Mikron Corporation Denver at our
billing address without any deductions for cash discount, expenses, taxes or
dues of any kind.

 

12.20.2  
Payment shall be deemed effected when the particular sum is available to us. The
purchaser shall not withhold or reduce payment on account of complaints or
claims or of counterclaims we did not agree to. Payment shall also be made if
the support work is delayed or prevented by reasons beyond our control.

 

12.20.3  
If the purchaser defaults on payment, he shall be liable for interest from the
date on which the payment was due, without further warning, at a rate depending
on the terms prevailing at the purchaser’s registered address, but not less than
6 percent per year. Payment of default interest shall not release the purchaser
from paying the sum due under the terms of the contract.

 
12.21
Place of jurisdiction and law applicable 

 
These conditions are to be governed by, and interpreted in accordance with, the
laws of the United States. Denver, Colorado is hereby designated as the seat of
jurisdiction for both parties.
 


 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
33 of 62

--------------------------------------------------------------------------------




13.
Project development description  

 
Mikron Corporation Denver is organized on a project team basis. Key personnel,
such as the Project Manager, are assigned for the duration of the project and
others are assigned as specialized resources are required throughout the various
stages of the project. The Project Manager has complete responsibility for the
management and direction of all phases of the project, including design,
fabrication, assembly, test and supervision of both installation and start-up.
The Project Manager’s authority provides you with a single point of contact for
all communications with Mikron Corporation for the resolution of project issues.
 
The Mikron Corporation Denver project team consists of the Project Manager,
production engineers, quality engineers, automation technicians and mechanics
who participate in the project when their special skills are required. At each
important milestone throughout the project, a progress report is provided by our
project team.
 
[*]
 


 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
34 of 62

--------------------------------------------------------------------------------

 


13.1
Kick-off Meeting 

 
Mikron project team introduction
 
Following award of the contract, Mikron Corporation personnel will attend a
Kick-off Meeting at Customer’s facility. The purpose of this meeting is to
introduce the key individuals of the Mikron Corporation team to the key
individuals of the Customer’s team. In addition, the proposal is reviewed to
discuss all pertinent aspects and to obtain common direction for project
requirements. Following completion of this meeting, a detailed schedule of
activities is finalized and issued.
 
13.2
Project reviews 

 
Monitoring important project stages
 
The Mikron Corporation project team provides a progress report at each important
stage of the project.
 
13.3
Preliminary Design Review 

 
After the Project Kick-off Meeting, the members of the Mikron Corporation design
team are assembled and the concepts of the proposed system are reviewed. These
concepts are defined in the form of preliminary design drawings so that each
member is aware of his or her individual responsibilities for overall project
completion.
 
The preliminary designs are reviewed with Customer, at Mikron Corporation’s
facility to assure a complete understanding of the course of action to be taken
with the project.
 
13.4
Final Design Review

 
The Final Design Review is conducted at the Mikron Corporation facility in
Aurora, Colorado. A complete mechanical assembly drawing package is reviewed for
approval of the overall design. The electrical and controls engineers also
review the drawings of panels, schematics and the overall structure of the
software. Following this review, the details of the system are released for
fabrication and assembly.
 
Mikron Corporation Denver openly invites Customer to participate in all aspects
of the engineering phase. Frequent visits and meetings to review concepts and
progress enhance the overall design effort.
 
13.5
Certification tests 

 
Testing and operating approval
 
When the final stage for tuning a machine is reached, a series of internal tests
are carried out to verify compliance with specification requirements. These
tests are based on documents jointly prepared with the customer:
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
35 of 62

--------------------------------------------------------------------------------



 
•
Mechanical and software function tests;

 

 
•
Production throughput checks;

 

 
•
Checks on assembly performance.

 
These tests help prepare for the pre-acceptance stage.
 
13.6
Pre-acceptance

 
Operating and production test before shipping
 
The performance of the Assembly Line is demonstrated thoroughly at Mikron
Corporation Denver prior to shipment. The line is run for a 6-hour period (or
other period agreed between Customer and Mikron Corporation) to demonstrate that
it can produce the required output. Parts that do not meet the drawing
requirements for tolerances are not counted against the actual number of
acceptable assemblies during the acceptance testing. Any slow-down due to lack
of operator performance is not counted when determining the line rate.
 
It is the responsibility of the Customer to supply a sufficient quantity of
parts and inert material for the testing and acceptance tests of the Assembly
Line. A quantity of components will be agreed to following defined criteria of
testing the machine at the Kick-off Meeting.
 
Component parts not received in the quantities or by the schedule specified may
result in additional test and debug by Mikron Corporation Denver at the
Customer’s facility prior to Final Acceptance Test. This additional cost is not
included in the system price and will be invoiced at the time and material rates
specified herein.
 
13.7
Final acceptance 

 
Operating and production test after installation
 
The performance of the Assembly System is demonstrated thoroughly at the
Customer’s facilities prior to final acceptance. The line is run for a 6-hour
period (or other period agreed between Customer and Mikron Corporation) to
demonstrate that it can produce the required number of assemblies at the
required output. Parts that do not meet the drawing requirements for tolerances
are not counted against the actual number of acceptable assemblies during the
acceptance testing. Any slowdown due to operator performance is not counted when
determining the line rate.
 
Note: After final acceptance, production assistance can be provided by a Mikron
Corporation team to assist with your production start-up (please refer to the
“Customer Service” section in this proposal for more information on this
service).
 
13.8
Debriefing

 
Project review after production start-up
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
36 of 62

--------------------------------------------------------------------------------


Approximately three (3) months after the Final Acceptance of the system, the
Mikron Corporation project team conducts a final project review to verify the
system performance. The project is then handed over to our After-Sales Services,
which provides support thereafter.
 

14.
Customer parts control

 
At various stages of the project, the Customer is required to provide production
parts and inert material for testing, station set-up and system run-off. The
parts should be delivered to Mikron Corporation in accordance with the “Parts
Delivery Schedule” of this proposal.
 
14.1
Parts tracking

 
Mikron Corporation will receive, classify, inventory and store all Customer
parts. In every step of the process, we comply with all confidentiality
agreements.
 
14.2
Parts use and stock control 

 
Stored parts are used for testing and checks on the production line. The next
batches are delivered in accordance with the plan provided and they follow the
same process, according to project requirements.
 
14.3
Parts disposal 

 
When the project is completed, Mikron Corporation returns or directly disposes
of any leftover parts. Disposal will comply with environmental standards and
regulations. Costs for either option are charged to the Customer and are not
included in the proposal.
 
14.4
Confidentiality

 
Industry products and technologies often require a high degree of
confidentiality.
The following policies are in place to ensure the confidentiality of all
projects.
 
14.4.1     General policy
 
We define, with our Customer, the degree of confidentiality consistent with the
project. The confidentiality guidelines must be clearly delineated so that no
breaches of confidentiality negatively impact the Customer.
 
Mikron Corporation ensures that the confidentiality requirements regarding
protecting Customer parts and restricting access of unauthorized people to the
Customer’s project are met.
 
Each project is internally coded to eliminate any direct reference to the
product and the Customer’s name.
 
Strict adherence to this policy ensures the Customer’s confidentiality and our
reputation in the industry.


 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
37 of 62

--------------------------------------------------------------------------------

 


15.
Training 

 
15.1
Basic training

 
Training in the use and maintenance of the machine is provided in our facility
in accordance with our standard program.
 
15.2
Target audience

 
Appropriate training for the Customer’s staff will be provided as follows:
 

 
•
Staff without special qualification levels, who have a basic understanding of
the machine’s operator interface, can take operator training.

 

 
•
Staff with technical training should take upkeep and maintenance training in
order to understand the required mechanical, information technology and electric
fundamentals.

 
15.3
Development and contents

 
Planned duration: Approximately 3 days
 
First day

 
•
Introduction to the Mikron group and company visit.

 
•
Main mechanical elements.

 
Second day
 

 
•
Controls and electrical elements.

 
•
Level 1 automation includes all necessary automation training to effectively run
and maintain the machine.

 
•
Specific elements and feeding systems.

 
Third day
 

 
•
Specific elements and feeding systems.

 
•
After-sales service, spare parts list and preventive maintenance.

 
15.4
Additional training

 
Mikron Corporation Denver provides additional training at an optional price.
This optional training consists of 2 modules, “Level 2 automation” and “Level 3
automation” of 1 ½ days each.
 
Target audience
The following training modules are intended for people trained in software
programming.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
38 of 62

--------------------------------------------------------------------------------


Level 2 automation
 

 
•
Controls configuration (hardware and software);

 
•
Introduction to PLC programming language;

 
•
Use and parameter definition of commands (stations, alarms, options);

 
•
Elementary and advanced programming procedures;

 
•
PLC program study and analysis of machine-specific implementations.

 
Level 3 automation
 

 
•
Declaration of PLC variables, features and procedures;

 
•
Implementation of an HMI interface and example study.

 
15.5
Costs and organization

 
Travel, accommodation and food costs are the responsibility of the Customer. Our
staff is available to assist you with hotel reservations.
 


 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
39 of 62

--------------------------------------------------------------------------------

 


16.
Production assistance 

 
16.1
Description

 
Mikron Corporation provides optional assistance services to facilitate the
implementation of the new assembly systems into production. Mikron Corporation
personnel accompany your operators and maintenance staff at your facility during
the “ramp-up” production stage. Mikron corporation’s personnel operate the
system and further train your operators and maintenance staff to avoid downtime
due to the unfamiliarity with the system. This service is provided on request
and is quoted as an option.
 
“Made to measure” planning
During the production assistance stage, Mikron Corporation’s mechanics and
automation specialists help your operators run the new system at your facility.
Because our technicians have identified potential production problems during the
tuning and testing stages, they are able to provide your staff with the
additional insight to optimize the production of the system. The assignments are
generally spread over the first 3 months of products in periods of one to
several weeks, according to your needs.
 
Productivity gains
Mikron Corporation’s experience providing the production assistance services
shows that productivity gains are important in the first months.
 
The following graph illustrates the average productivity gained with our
production assistance services.
 
[graph.jpg]
 


 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
40 of 62

--------------------------------------------------------------------------------

 


17.
Communications 

 
17.1
Hot-line

 
Our After-Sales Service has a telephone line available to meet your needs
quickly. A special telephone number is reserved for your urgent calls 24-hours,
7-days a week throughout the year, including holidays.
 
Our U.S. service line number is 720-858-2100.
 
17.2
Remote maintenance

 
Our Software Department is set up to provide remote maintenance work. Machines
delivered can be fitted with the required equipment to allow such work.
 
17.2.1     System implementation
To enable this remote access, Mikron Corporation installs a communications kit
on each cell (modem card, specific program and RJ45 connector).
 
The Customer specifies the following:
 

 
•
Type of connection available; digital or analog with RJ45 or RJ11 socket;

 
•
Telephone number reserved for remote maintenance;

 
•
Contact name for providing local support (training).

 
17.2.2     Possible types of intervention
Remote maintenance has two kinds of intervention; namely:
 

 
•
Remote fault tracking;

 
•
Program modification

 
A site visit may be required depending on the type of fault or modification.
There is no guarantee that all problems can be solved by remote maintenance.
 


 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
41 of 62

--------------------------------------------------------------------------------

 


18.
Documents

 
18.1
File No. 0 Transportation and installation instructions

 
One binder containing detailed instructions for transportation, unpacking and
installation, sent separately at the time of delivery.
 
18.2
File No. 1 standard information (2 copies)

 
One binder containing standard information about the machine:
 

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
18.3
File No. 2, specific information (3 copies)

 

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
18.4
File No. 3, supplier documentation (2 copies)

 
One binder containing special device suppliers’ documents.
 
18.5
File No. 4, automation documentation (1 copy)

 
One binder containing information relating to the machine command:

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
 

 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
42 of 62

--------------------------------------------------------------------------------

 


19.
Spare parts 

 
Mikron Corporation works with your team to develop a recommended spare parts
list of the basic stock during the final project review. This stock is sent
directly to the Customer after system delivery.
 
19.1
Delivery

 
To reorder basic stock or other parts, the following shipping schedule applies:
 
[*]
 
19.2
List

The spare parts list simplifies the ordering process.
 

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 
•
[*]

 

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
43 of 62

--------------------------------------------------------------------------------




20.
Production simulation (optional) 

 
Simulation enables machine development to be optimized by calculating the
important parameters relating to its operation and preparation of production.
This simulation is all the more advantageous as the machine is complex.
 
20.1
Customized simulation

 
Simulation may be achieved during the design stage or preferably before the
order. Definition of parameters is then discussed with customers and data are
inserted in the simulation program.
 
Our software, based on the latest research as regards statistics, has very many
functions for programming elements comprising an assembly line and integrating
all parameters representing current production events in them (batch changes,
maintenance work, parts defects, breakdowns, etc.)
 
[*]
 
20.2
Simulation Goals

Simulation has multiple goals:
 

 
•
[*];

 
•
[*];

 
•
[*].

 
20.3
Data processing

Simulation data is extracted and a report is sent to the Customer. This data is
then analyzed jointly to calculate possible changes.
 
[*]
 




 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
44 of 62

--------------------------------------------------------------------------------

 


21.
Mikron Corporation Denver quality policy 

 
 
21.1
Mikron Corporation Denver ISO 9001 Certification--December 8, 2001.

 
21.2
General principles

Quality is an integral part of our company policy. It is based on three general
principles:
 

 
•
Our quality shall achieve or exceed the standards specified by our customers and
the market;

 
•
Quality is a means for lowering our costs;

 
•
Quality requirements apply both to ourselves and to our products.

 
Quality plan:
Our work is based on an internal quality plan comprising the following terms:
 

 
•
Quality assurance is the permanent concern of each worker in each department;

 
•
Each worker is personally responsible for quality in his or her department. The
worker spots and proposes each possibility for improvement;

 
•
Each worker is aware of the need to prevent any error at each production stage;

 
•
Our efforts are aimed at optimizing the quality of our product and service;

 
•
Special attention is paid to monitoring measures for reducing costs;

 
•
Quality assurance procedures are regularly updated and brought to the attention
of all.

 

22.
Construction standards and rules 

 
Our standards and validation department ensures that our plant and production
procedures conform to the standards and directives for the lines of business in
which we operate.
 
22.1
OSHA Standard

 
The Williams-Steiger Occupational Safety and Health Act of 1970 places
responsibility for compliance with the Act in the use of the equipment with the
Customer. Mikron Corporation Denver endeavors to design all systems in
accordance with all OSHA requirements. Should you feel that additional
modifications are necessary to make the system comply with state, local or
corporate requirements, we will discuss them and quote such modifications as may
be necessary.
 
22.2
Specific standards and rules

 
For developing and manufacturing its machines, Mikron Corporation Denver
complies with appropriate JIC and NEC standards and codes and good engineering
practices.
 


 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
45 of 62

--------------------------------------------------------------------------------

 


23.
Description of standard cells

 
23.1
G05 Overview 

 
The G05 system is a high performance assembly solution, which offers not only
high speed of operation but also modularity, flexibility and adaptability, which
make it unique in its field. The vision of the G05 was to offer our customers an
assembly system which could have a shorter lead time, faster time to volume;
increased modularity, increased output, increased re-usability and a solution
which would future proof their investment. In all of these areas the G05 has
excelled. It also has the added benefits of being constructed from stainless
steel, has clean room compatibility and having an electronic pallet tagging
system as standard, thus product traceability is guaranteed. Its PLC based
control system is also designed to minimize the level of specialist programming
to make it highly functional and easy to use.
 
[go5.jpg]
 
The linear concept of G05 consists of a re-circulating conveyor system, which
feeds into and exits the main assembly cell. Within the assembly cell are sited
the process modules and these are used to accurately index the pallets in front
of the assembly, process and feeding stations. The pallets themselves are
uniquely identified by the use of electronic pallet tags, thus traceability of
product and assembly can be guaranteed. The G05 system is freely configurable to
suit the three different standard versions. The 60, 120 and 240 versions
correspond to the different pallet sizes, however the only machine difference is
the indexing distance, once again this to suit the pallet size.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
46 of 62

--------------------------------------------------------------------------------


The G05 is constructed using modular building blocks, which can be easily
configured to provide a solution for all assembly requirements. The two main
functional units of the G05 can described as the basic cell, which consists of a
platform and outer structure, and the modules, autonomous fully functional
assembly units. These elements permit a number of benefits to be realized, for
example, if we require integrating additional product variants or new product
generation changes, these can be easily integrated into an existing system in
the shortest possible time. The modules themselves can be completely
constructed, tested and accepted Standard Basic Cells Quotation D04.05.012 Page
63 of 90 external to the assembly system and then only have to be inserted into
the basic cell, thus ensuring the process if fully de-bugged before its
integration and therefore minimizing possible downtime.
 
This building block philosophy therefore allows for a rapid integration of the
most varied equipment for the assembly and processing of parts. The arrangement
of the workstations and the peripheral units provide the operator with a good
overall view of the whole production process with good visibility and
accessibility to the pallets which carry the parts.
 
This modular concept not only helps Mikron but also offers the customer the
possibility of carrying out their own investigations, trials and proving on
site. In some case of processes have to be developed afresh by the customer,
this concept allows them to develop the process so that it is ready for series
production and subsequently integrating this equipment into the system. For this
purpose, a module is made available to the customer at a very early stage in the
project. A start can therefore be made with building the assembly equipment in
parallel with the process definition, thus it is possible to leave the
integration of the developed and proven process module until the last possible
moment. This may, under certain circumstances, even be the point of final
acceptance.
 
23.1.1     Operating principle
 
The parts of the assembly are placed on free flowing pallets, which enter the
cells and leave them again by means of logistic modules (conveyor systems). A
servo-controlled indexing system, using linear motors, is used to transport of
the pallets through the G05 assembly cells or modules, positioning them
accurately at each work station. The pallet index system allows for the
transport of one or more pallets to a distance of up to 480mm. This distance is
set by the size of pallet and the number of pallets indexed together. Pallet
widths are 60mm, 120mm and 240mm.
 
23.2
Standard basic G05

 
The standard basic cell is designed to accept two (optionally one) process or
logistic modules. It consists of the basic elements of frame module, process
module and logistics module. The design of the system has a clear division, with
the working and assembly operations carried out at the front of the cell and a
maintenance area at the rear, thus the plant to be operated simply and safely.
As a standard the platform and structure are manufactured from stainless steel.
This construction ensures cleanliness, long life and compliance for the demands
of a clean room environment.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
47 of 62

--------------------------------------------------------------------------------


23.2.1 Frame Module
 
[*]
 
23.2.2 Process Module


[*]
 
23.2.3 Logistics Module


[*]
 
23.2.4 Common Drive Shaft


[*]
 
23.2.5 Standard assembly and handling units


[*]
 
23.2.6 Standard inspection units


[*]
 
23.4
Pallet and traceability

 
[*]
 


 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
48 of 62

--------------------------------------------------------------------------------

 


24.
Technical information

 
24.1
Electrical and electromagnetic safety equipment

 
All the electrical equipment meets the North American and European regulations.
The most reliable techniques are employed to produce the safety devices. The
control voltage is 24 V DC.
 
24.2
Safety devices for personnel protection

 
At the front, the lower part of the basic G05 cell, which contains the drive
systems and the transmission, is protected by a guard, which can be lowered
downward. At the rear the lower guard is formed at the bottom by the electrical
control cabinet of the process module.
 
The upper part, which contains the operational and inspection stations at the
front and the return belts at the rear, is protected by two transparent
protective doors in polycarbonate. These can be opened upward. When the front
protective doors are opened, the lower cover is also lowered automatically.
These units are equipped with SCHMERSAL safety switches, which trigger the cell
emergency stop if they are opened during operation of the cell.
 


 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
49 of 62

--------------------------------------------------------------------------------

 


25.
GO5™ Control System 

 
This section provides an overview of the Allen-Bradley Control Logix Processor
based control system for the Mikron G05 and its variations.
 
25.1
System Architecture

 
The control system for the Mikron G05 is based around an Allen-Bradley Control
Logix PLC processor and an Allen-Bradley Panel View Plus touch screen.
 
[*]
 
25.2
Operator Control Station

 
The operator control station is the central point for the operator to interface
with the machine. It is commonly referred to as the HMI (Human Machine
Interface) or simply as the Touch Screen throughout this description. The
operator control panel contains a touch screen as well as a series of push
buttons and switches. The push buttons and switches perform basic functions such
as switching modes, starting, stopping, or manually jogging the machine.
 


[*]
 
25.2.1    Touch Screen
 
The touch screen provides a Graphical User Interface to detailed machine
functions.
It is used for setting up production batches, viewing machine performance data,
and for trouble shooting purposes.
 
25.2.2    Operator Station Buttons
 
The buttons on the Operator Station perform the following functions: Emergency
Stop and Safety Guard ON/OFF.
 
25.2.3    Hand Held Controller
 
The buttons on the hand held controller perform the following functions:
AUTO/MANUAL Mode Selector, Fault Reset, Master Start, Start, Stop Immediate, and
Stop at Zero.
 

 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
50 of 62

--------------------------------------------------------------------------------

 


25.3
Control Panels

 
The modular nature of the G05 assembly cell dictates the use of numerous small
electrical panels instead of a single large panel. The single process module G05
has 5 control panels. A double process module G05 has 8 control panels. In the
second process module of a Double G05, there are up to three empty electrical
panels available for optional equipment.
 
[*]
 
25.3.1 The Power Distribution Panel


The power from the customer facility is connected to this panel, and it contains
the main power disconnect switch. The typical machine requires 25amps at 480
volts three phase.
 
25.3.2 The Motor Control Panel


This panel typically contains the Motor Starters and Overloads for the conveyor
motors.
 
25.3.3 The Primary/Secondary Servo Control Panels


Each process module has a servo control panel that typically contains both the
208/120 AC and the 24v DC Branch Circuit Breakers and Terminal Blocks, Power
Supplies, some of the ASI Bus (I/O) components, and the Servo Drive(s) for the
cam motor and the pallet indexer.
 
25.3.4 The PLC Control Panel


The primary process module usually will contain the PLC panel and typically
contains the Programmable Controller, Ethernet Communications Hub, and some of
the ASI Bus (I/O) components.
 
25.3.5 The Safety Control Panel


The safety control panel typically contains Components for the emergency stop
circuits and the guard door circuits, and ASi I/O blocks related to the machine
frame and HMI.
 
25.4
Machine Operation

 
[*]
 
25.4.1 Batch and Mode Indicator
 
The BATCH status indicator can display one of the following: FILLING, IN
PROGRESS, EMPTYING, and DONE.
 
The MODE indicator can display the following:
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
51 of 62

--------------------------------------------------------------------------------


MANUAL, AUTO STOP, AUTO RUN, FAULTED and PAUSED.
 
25.4.2 Production Status
 
The PRODUCTION status indicator shows the production counters and the variant
that is being run: GOOD, BAD, REWORK, and VARIANT.
 
25.4.3 Operator Indicator
 
The OPERATOR indicator shows what security level the machine is currently logged
into.
 
25.4.4 Rate and Cam Angle Indicator
 
The RATE Indicator shows the current rate the machine is running in RPM
(revolutions per minute).
 
25.4.5 Menu Tab
 
The MENU tabs along the bottom are present on all screens.
 
25.4.6 Alarm Button
 
The alarm button is located at the lower right of the screen, only if alarm is
present.
 
25.4.7 Back Button
 
This button will display the screen that was active before the operator switched
to the current displayed screen.
 
25.5
Stations

 
The stations screen gives a summary of information about each station on the
machine.
 
[*]
 
25.5.1
Station Number & Description

 
The station number is shown in the left most column. A descriptive name for each
station is displayed in the station column.
 
25.5.2 Station Type
 
Station types mainly control how parts are counted in the machine.
 
• INIT- this is where the process starts and where injected parts are counted.
 
• PICK & PLACE - parts are added to the assembly at this station type.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
52 of 62

--------------------------------------------------------------------------------


• CHECK - Verification of part placement, and/or process completion, is done at
this station type.
 
• PROCESS - A Process station modifies the assembly without adding more parts to
the assembly. An example of this would be a pressing operation.
 
• UNLOAD GOOD - Only good assemblies are unloaded at this station. Each time a
good assembly is unloaded the good part count gets incremented.
 
• UNLOAD BAD - Only bad assemblies are unloaded at this station. Each time a bad
assembly is unloaded, the bad part counter gets incremented.
 
• UNLOAD GOOD/BAD - This type of station can unload both good and bad
assemblies. If either is unloaded, the appropriate good or bad counter gets
incremented.
 
• NEXT CELL - This type of station doesn’t physically unload parts. But the good
& bad part counters are incremented as parts pass through it. This type is used
to pass parts to another cell.
 
25.5.3 Station Status
 
The status column shows the condition of the station. The status can be as
follows: IDLE, FAULT, OFF, and WORKING.
 
[*]
 
25.5.4 Pallet Status at Station
 
The status column shows the condition of the pallet positioned at the station.
The pallet status can be as follows: EMPTY, GOOD PART, BAD PART, MIXED, and
REWORK.
 
25.5.5 Pallet Number
 
This indicator shows what pallet is in the corresponding station.
 
25.5.6 Station Select Buttons
 
Using these buttons, a specific station can be highlighted for detailed
functions, such as turning it on and off, manual controls, and configuration.
 
25.5.7 Station Counters
 
This tab provides a detailed status of assemblies by stations that are GOOD,
BAD, REWORK, and FAULT.
 
[*]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
53 of 62

--------------------------------------------------------------------------------


25.5.8     Station Tabs
 
The 4 tabs below the STATION SUMMARY tab provide detailed information and
control for each station.
 
25.6
Station Cams

 
The station cams screen shows how the electronic cams for each station are
programmed. The machine contains an encoder, which provides the control system
with a number indicating degrees of camshaft rotation (0-359). These electronic
cams are used in the program to trigger valves and to check for sensors to be ON
or OFF. The CAMS screen allows these angles to be modified without changing the
PLC program.
 
[*]
 
25.6.1      Cam Number
 
This column shows the electronic cam number.
 
25.6.2      Set Point
 
This is the angle at which the electronic cam turns on.
 
25.6.3      ON/OFF indicator column
 
This indicator shows the current state of the cam.
 
25.6.4      Reset Point
 
This is the angle at which the electronic cam turns off.
 
25.6.5      Cam Description
 
The description of the electronic cam function is displayed here. The
description also shows the input, (sensor), address or the output, (valve),
address that is used with this electronic cam.
 
25.6.6      EDIT CAM (Window)
 
For debug purposes, each electronic cam can be selectively enabled or disabled.
 
25.7
System Cams

 
In addition to 20 cams for each station, there are 40 system cams. The first 20,
(cell cams), are reserved for base machine functions such as pallet indexing and
data tracking and can only be modified if the security level is at Mikron.
System cams 21- 40, (global cams), are for general use and can be used for
system wide functions.
 
[*]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
54 of 62

--------------------------------------------------------------------------------


25.8
Station Setup Screen

 
The Station Setup screen controls the configuration of each station on the GO5.
It covers station type and setup as well as pallet routing and consecutive
failure alarming.
 
[*]
 
25.8.1 Station Type
 
The station type controls how the station counts good and bad parts.
 
25.8.2 Pallet Routing
 
When a pallet arrives in a station, the pallet routing information from the
previous operation is examined for each available nest. If the routing matches
Line, Cell, and Station of the pallet location, the part in that nest is worked
on.
After a station works on a pallet, the pallet can be routed to another station
based on whether it was passed, failed, or can be reworked. The numbers
specified in this section of the screen control which line, cell, and station
will work on parts next.
Typically for a good part, the pallet is routed to the next station on the Cell.
In the case of Bad or Reworked parts, the pallet routing can send the pallet
anywhere, including stations that the pallet has already passed through. Pallet
routing can be specified for each nest on the pallet.
 
25.9
Pallet Data 

 
The pallet data screen displays the status of the pallet and its routing. The
pallet information contains the next station the pallet nest will be worked on,
the last station the pallet nest failed, and the last station the pallet nest
passed. The pallet information also contains the status of each nest. The
station information contains the status of the pallet and the consecutive bad
part count status.
 
[*]
 
25.9.1 Pallet Status
 
The status of each nest of the pallet in station is shown in this area. The
status can be EMPTY, GOOD, BAD, or REWORK. The next station that will work on
the selected pallet nest is displayed under NEXT OPERATION. The last station
that passed the selected pallet nest as a good part is displayed under LAST
STATION PASSED. The last station that failed the selected pallet nest is
displayed under LAST STATION FAILED.
 
25.9.2 View by Mode
 
The pallet data is viewed for the pallet that is at the selected station, or you
can navigate to the others.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
55 of 62

--------------------------------------------------------------------------------


25.9.3 Process Measurements
 
For each measurement made on the machine, the measured value and resulting
pass/fail status is shown in this box. These process measurements are values
where and analog value is read and compared against limits to determine a Good
or Pass status.
 
25.9.4 Station Status
 
A yes or a no under the WORK ON NEST column will indicate if the pallet nest
selected will or will not be worked on. The BYPASS column will indicate if the
selected pallet nest will be bypassed. The FAIL COUNTERS columns will indicate
how many consecutive parts have failed in the selected nest. The FAIL COUNTERS
columns will also indicate how many failures are allowed before the machine is
to be stopped.
 
25.10
Peripheral Devices

 
The peripheral screen contains settings and controls for devices that are not
directly connected to a single station, are system wide or single devices used
across multiple stations. Controls are provided to monitor, calibrate, and/or
manually control peripheral devices attached to the machine. Examples of these
are (but are not limited to) LVDT systems, Color Sensors, Welders, Force
measurements and Weighing systems. Below is an example of the Gantry Peripheral
screen.
 
[*]
 
25.11
STATISTICS - Production Summary

 
The machine provides detailed production statistics which track machine run
time, faults, and stops. The statistics look at the basic cell system and the
individual stations. The data can be displayed both in a table as well as
graphically.
The Production summary screen shows machine performance for the batch that is
currently running. It gives percentages of good, bad, and rework parts as well
as details about machine run time, and stop time. Machine production rate data
is included as well. A Maintenance section displays some overall machine
information.
 
[*]
 
25.11.1 Part Count
 
A count of good, bad, and rework parts is shown. Additionally, each of these
categories is shown as a percentage of the total.
 
25.11.2 Machine Time
 
Time is logged for auto run time, machine stop time, and manual time.
Additionally, each of these categories is shown as a percentage of the total
time.
 
Stop Time
 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
56 of 62

--------------------------------------------------------------------------------


Details of the machine stop count as well as stop time are shown in this
section. Additionally each of the stop count categories (machine pauses,
operator stops, system faults, station faults, total stop time) is shown as a
percentage of the total.
 
25.11.3 Production Rate
 
Details of the machine throughput
 
25.11.4 Batch from History
 
Details of the last 10 batch’s ran and display the data. When a previous batch
is selected from this window, it will also display the data in Production
Summary window and change the Current Batch indictor to Batch History.
 
[*]
 
25.12
Statistics Data

 
25.12.1 Table of Station Data
 
The Table of Station Data displays, in tabular form, the number of good parts,
bad parts, faults, pauses, and downtime attributable to a specific station.
 
[*]
 
25.12.2 Statistics - Station Graphs
 
Station stops can be viewed graphically by pressing the Station Graphs button.
The bar chart allows easy visualization of the most troublesome station in the
system.
This graph can show Good Part Count, Bad Part Count, Fault Count, Pause Count,
and Fault + Pause Combined Time data.
 
[*]
 
25.12.3 Statistics - Station Process Statistics
 
The process graphs screen is an optional job specific screen. The process graphs
screen can display graphical data associated with a process measurement. This is
typically data that is recorded and stored for offload to a data collection
system.
 
25.13
ALARMS

 
25.13.1 ALARM DISPLAY
 
Whenever an alarm occurs, a small alarm window will be displayed on top of the
current screen and in the lower portion of the screen.
 
[*]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
57 of 62

--------------------------------------------------------------------------------


The alarms are displayed with three most recent listed at the top of alarm
banner.
 
25.13.2 ALARM HISTORY SCREEN
 
[*]
 
Alarm messages are displayed chronologically as they occur, with the most recent
message listed first. However, this listing displays a history of all messages
that have been displayed whether they have been reset or not.
 
25.13.3 ALARM STATISTICS SCREEN
 
Alarms are listed chronologically with the most recent listed at the top of the
screen.
 
[*]
 



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
58 of 62

--------------------------------------------------------------------------------


 
1. PROPOSED SOLUTION
   
6
 
1.1 Task definition
   
6
 
2. Key points
   
7
 
2.1 Production
   
7
 
2.2 Price
   
7
 
2.3 Shipping time
   
7
 
2.4 Warranty  
   
7
 
2.5 Confidentiality
   
7
 
2.6 Floor space requirements
   
7
 
2.7 Training
   
7
 
2.8 Production assistance: improved productivity
   
7
 
2.9 Customer service
   
7
 
2.10 Project management
   
8
 
3. Rights to proposal
   
9
 
4. Parts to be assembled
   
10
 
4.1 Description of parts to be assembled
   
10
 
4.2 Description and drawings of components (products) to be assembled
   
10
 
4.3 Definition of variants
   
10
 
4.4 Overall Assumptions
   
10
 
5. Description of the assembly system
   
11
 
5.1 Sequence of operations and description
   
11
 
5.2 Machine speed
   
11
 
5.3 Effective output
   
11
 
5.4 Feeding systems
   
12
 
5.5 Noise level
   
12
 
5.6 Floor space required
   
12
 
5.7 Calibration
   
12
 
5.8 Machine capability index
   
12
 
6. Installation Conditions & Terms
   
13
 
6.1 Packing
   
13
 
6.2 Installation supervision and final acceptance
   
13
 
6.3 Unspecified work outside Mikron Corporation Denver Facility
   
13
 
6.4 Validity of proposal
   
13
 
6.5 Payment terms 1
   
14
 
6.6 Acceptance terms
   
14
 
7. Risk Management
   
15
 
7.1 Efficiency
   
15
 
7.2 Machine downtime
   
15
 
7.3 Information on production costs
   
17
 
7.4 Customer responsibilities
   
17
 
7.5 Project schedule
   
18
 
8. Changes and deviations from Mikron Corporation Denver standards
   
18
 
8.1 Changes during the project
   
18
 
8.2 Deviation from Mikron Corporation Denver standards
   
19
 

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
59 of 62

--------------------------------------------------------------------------------


 
9. Parts for testing and preliminary acceptance
   
19
 
10. Warranty
   
21
 
11. Terms and Conditions of Sale
   
22
 
11.1 General Terms and Conditions of Sale
   
22
 
11.2 Verification, Preliminary and Final Acceptance and Clearance of the
Delivered Goods for Production Purposes
   
23
 
11.3 Warranty and Liability for Defects
   
23
 
11.4 Title
   
25
 
11.5 Protected Rights
   
26
 
11.6 Environmental and operational safety
   
26
 
11.7 Prior Agreements
   
27
 
11.8 Force Majeure
   
27
 
11.9 Applicable Law
   
27
 
11.10 Taxes
   
28
 
11.11 Modification
   
28
 
11.12 Rights or Remedies
   
28
 
11.13 Cancellation
   
28
 
12. Mikron Assistance Beyond Installation
   
29
 
12.1 Assistance rates
   
29
 
12.2 Travel time
   
29
 
12.3 Working time
   
29
 
12.4 Waiting time
   
29
 
12.5 Holidays
   
29
 
12.6 Traveling expenses
   
30
 
12.7 Incidental expenses
   
30
 
12.8 Taxes
   
30
 
12.9 Formation of contract
   
30
 
12.10 Regulations in force at destination
   
30
 
12.11 Preliminary work
   
30
 
12.12 Tools, auxiliary equipment and materials
   
31
 
12.13 Duration of support
   
31
 
12.14 Testing and acceptance of machinery/equipment
   
31
 
12.15 Work not covered by the contract
   
32
 
12.16 Guarantee
   
32
 
12.17 Liability
   
32
 
12.18 Validity
   
32
 
12.19 Additional conditions
   
32
 
12.20 Terms of payment
   
33
 
12.21 Place of jurisdiction and law applicable
   
33
 
13. Project development description
   
34
 
13.1 Kick-off Meeting
   
35
 
13.2 Project reviews
   
35
 
13.3 Preliminary Design Review
   
35
 
13.4 Final Design Review
   
35
 
13.5 Certification tests
   
35
 

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
60 of 62

--------------------------------------------------------------------------------


 
13.6 Pre-acceptance
   
36
 
13.7 Final acceptance
   
36
 
13.8 Debriefing
   
36
 
14. Customer parts control
   
37
 
14.1 Parts tracking
   
37
 
14.2 Parts use and stock control
   
37
 
14.3 Parts disposal
   
37
 
14.4 Confidentiality
   
37
 
15. Training
   
38
 
15.1 Basic training
   
38
 
15.2 Target audience
   
38
 
15.3 Development and contents
   
38
 
15.4 Additional training
   
38
 
15.5 Costs and organization
   
39
 
16. Production assistance
   
40
 
16.1 Description
   
40
 
17. Communications
   
41
 
17.1 Hot-line
   
41
 
17.2 Remote maintenance
   
41
 
18. Documents
   
42
 
18.1 File No. 0 Transportation and installation instructions
   
42
 
18.2 File No. 1 standard information (2 copies)
   
42
 
18.3 File No. 2, specific information (3 copies)
   
42
 
18.4 File No. 3, supplier documentation (2 copies)
   
42
 
18.5 File No. 4, automation documentation (1 copy)
   
42
 
19. Spare parts
   
43
 
19.1 Delivery
   
43
 
19.2 List
   
43
 
20. Production simulation (optional)
   
44
 
20.1 Customized simulation
   
44
 
20.2 Simulation Goals
   
44
 
20.3 Data processing
   
44
 
21. Mikron Corporation Denver quality policy
   
45
 
21.1 Mikron Corporation Denver ISO 9001 Certification--December 8, 2001.
   
45
 
21.2 General principles
   
45
 
22. Construction standards and rules
   
45
 
22.1 OSHA Standard
   
45
 
22.2 Specific standards and rules
   
45
 
23. Description of standard cells
   
46
 
23.1 G05 Overview
   
46
 
23.2 Standard basic G05
   
47
 
23.3 Pallet and traceability
   
48
 
24. Technical information
   
49
 
24.1 Electrical and electromagnetic safety equipment
   
49
 
24.2 Safety devices for personnel protection
   
49
 

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
61 of 62

--------------------------------------------------------------------------------


  
25. GO5™ Control System
   
50
 
25.1 System Architecture
   
50
 
25.2 Operator Control Station
   
50
 
25.3 Control Panels
   
51
 
25.4 Machine Operation
   
51
 
25.5 Stations
   
52
 
25.6 Station Cams
   
54
 
25.7 System Cams
   
54
 
25.8 Station Setup Screen
   
55
 
25.9 Pallet Data
   
55
 
25.10 Peripheral Devices
   
56
 
25.11 STATISTICS - Production Summary
   
56
 
25.12 Statistics Data
   
57
 
25.13 ALARMS
   
57
 

 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
62 of 62

--------------------------------------------------------------------------------

